Citation Nr: 0936858	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-37 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his acquaintance, R.C.


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1961 to January 
1963.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In August 2008, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
this transcript has been associated with the record.

In April 2009, the Board remanded the case to the RO for 
further evidentiary development.  The case has returned to 
the Board and is again ready for appellate review.


FINDINGS OF FACT

1.  The Veteran has current diagnoses of a lower back 
disability.

2.  The Veteran's lower back disability was not noted on the 
service entrance examination.

3.  There is no competent evidence that relates the Veteran's 
current lower back disability to his period of active 
service.


CONCLUSION OF LAW

The Veteran's lower back disability was not incurred in or 
aggravated by his military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of a 
VCAA letter from the RO to the Veteran dated in December 
2004.  That letter effectively satisfied the notification 
requirements of the VCAA consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by:  (1) informing him about 
the information and evidence not of record that was necessary 
to substantiate his service connection claim; (2) informing 
him about the information and evidence the VA would seek to 
provide; and (3) informing him about the information and 
evidence that he was expected to provide.  See also Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the July and November 2006, along with the June 
2008 and May 2009 letters from the RO advised the Veteran of 
the elements of a disability rating and an effective date, 
which are assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
Veteran has received all required notice in this case, such 
that there is no error in the content of his VCAA notice.    

With regards to the timing of his VCAA notice, the Board sees 
the RO did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in July 2005, the 
preferred sequence.  But in Pelegrini II, the United States 
Court of Appeals for Veterans Claims (Court) clarified that 
in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose 
of the notice is not frustrated and he is still provided 
proper due process.  Id. 120.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) recently held 
that statement of the case (SOC) or supplemental SOC (SSOC) 
can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements 
if adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending additional 
VCAA notice letters by readjudicating the case by way of the 
final August 2009 SSOC.  Therefore, since the VA cured the 
timing error and because the Veteran did not challenge the 
sufficiency of the notice, the Board finds that the VA 
complied with its duty to notify.  In essence, the timing 
defect in the provision of notice has been rectified by the 
latter readjudication.  In addition, the Veteran has never 
alleged how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. 
Ct. 1696 (2009).

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The RO has secured service treatment 
records (STRs), VA treatment records, two VA medical 
examinations, and private medical evidence as identified by 
the Veteran.  The Veteran has submitted personal statements, 
hearing testimony, private medical evidence, and lay 
statements by R.C.  The Veteran has not provided 
authorization for the VA to obtain any additional private 
medical records, nor has he indicated that such records 
exist.  Therefore, the Board concludes that the duty to 
assist the Veteran in gathering information to advance his 
claim has been met.

Furthermore, the Board is also satisfied as to substantial 
compliance with its April 2009 remand directives.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  At that time, the Board 
remanded the Veteran's claim to the Agency of Original 
Jurisdiction (AOJ) for a VA medical examination regarding the 
etiology of the Veteran's lower back disorder and a 
readjudication of the Veteran's claim.  The Veteran was 
provided the requested VA medical examination in June 2009.  
The AOJ then proceeded to readjudicate his claim in August 
2009.  Therefore, the Board's remand directives have been 
complied with.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153.  Certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current 
diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the U. S. Court of 
Appeals for Veterans Claims (Court) held a Veteran must show 
"(1) that a condition was 'noted' during service, (2) with 
evidence of post-service continuity of the same 
symptomatology, and (3) medical or lay evidence of a nexus 
between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Disorders diagnosed after discharge may still be service 
connected if all of the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  492 
F.3d at 1376-77.  Instead, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Id. at 1377 (footnote omitted).  For 
example, a layperson would be competent to identify a 
"simple" condition like a broken leg, but would not be 
competent to identify a form of cancer.  Id. at 1377 n.4. 

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for a Lower Back Disability, 
Including as Aggravated by Service

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  See 38 U.S.C.A. §§ 1111, 1132, 
1137; 38 C.F.R. § 3.304(b). 

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, the VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury in 
question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
This holding replaced the previous standard under 38 C.F.R. 
§ 3.304(b), which had required that if a condition was not 
noted at entry but was shown by clear and unmistakable 
evidence to have existed prior to entry, the burden then 
shifted to the claimant to show that the condition increased 
in severity during service.

The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions." Id. at (b)(1).  See also Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 
246 (1995).    When determining whether a defect, infirmity, 
or disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe, 7 Vet. App. at 246. Mere 
transcription of medical history does not transform 
information into competent medical evidence.  LeShore 
v. Brown, 8 Vet. App. 406 (1995).

The Court has held on multiple occasions that lay statements 
by a veteran concerning a preexisting condition, alone, are 
not sufficient to rebut the presumption of soundness.  See 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners);  Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a lay person's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a preexisting condition); see also 
Leshore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

When no preexisting condition is noted upon entry into 
service, if the government fails to rebut the presumption of 
soundness under Section 1111 by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service, the veteran's claim is one of service connection by 
direct incurrence.  Wagner, 370 F.3d at 1096.  This 
essentially has the effect of converting an aggravation claim 
into one for service-connected disability where the 
government could not show a lack of aggravation of a 
preexisting condition by clear and unmistakable evidence.  In 
that regard, a service connection analysis by way of 
incurrence of an in-service injury or disease must follow if 
the government fails to rebut the presumption of soundness as 
discussed above.  Id.  This means that no deduction for the 
degree of disability at the time of entrance will be made if 
a rating is awarded.     

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence.").  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).

As noted above, the first requirement for any service-
connection claim is the existence of a current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
The Veteran's claim was remanded for a current diagnosis and 
clarification of the Veteran's low back disability in April 
2009.  The VA medical examination diagnosed the Veteran as 
experiencing "[s]evere multilevel degenerative disc disease 
[of the] lumbar spine."  A VA medical examination dated in 
July 2005 noted "extensive arthritic change in the lumbar 
spine."  Furthermore, the Veteran's private medical 
treatment records show diagnosis of degenerative disc disease 
as early as November 1998; and further diagnoses of herniated 
disc, spondylosis, scoliosis, and spinal stenosis in 
September 1999.  Based on this evidence, the Board concludes 
that the Veteran currently experiences a disability of the 
lower back.

Consequently, the determinative issue is whether any of these 
disorders are somehow attributable to the Veteran's military 
service by way of in-service incurrence or aggravation of a 
disorder that pre-existed service.  See Watson v. Brown, 4 
Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."). 
 See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

To make this determination the Board must first determine 
whether or not the Veteran's lower back disability pre-
existed the Veteran's service.  To do this, the Board must 
determine whether or not the condition was noted prior to 
service.  The term "noted" denotes "[o]nly such conditions as 
are recorded in examination reports," 38 C.F.R. § 3.304(b), 
and that "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions." Id. at (b)(1).  See also 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1995).  As such, the induction 
examination of August 1960 only stated that the Veteran had 
had a back injury, but found him fit for service.  With no 
specific diagnosis of a low back disorder in the induction 
examination, the Veteran is entitled to the presumption of 
soundness unless there is clear and unmistakable evidence to 
show that the Veteran's lower back disability preexisted his 
service.  

In this case, the Veteran claims that he was accepted into 
the military with a pre-existing back injury.  See the 
Veteran's statement of January 2005, notice of disagreement 
of June 2006, substantive appeal (VA Form 9), and August 2008 
hearing testimony pg. 2.  However, lay statements by a 
veteran concerning a preexisting condition, alone, are not 
sufficient to rebut the presumption of soundness.  See e.g., 
Gahman v. West, 13 Vet. App. at 150; Paulson v. Brown, 7 Vet. 
App. at 470 (1995); Crowe v. Brown, 7 Vet. App. 238.  
Therefore, the Board concludes that the Veteran's statements 
that he had incurred his low back disability prior to service 
are insufficient to prove by clear and unmistakable evidence 
that his back disability pre-existed his service.  Therefore, 
the Veteran's claim will be considered as a claim for direct 
service connection.  Wagner, supra, at 1096.

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  The Veteran's STRs show that the 
Veteran had complaints of and treatment for lower back pain 
in March, April, May, June, July, November, and December 
1961, and in January 1963.  Furthermore, the Veteran's PULHES 
profile of January 1961 found no assignment limitations and 
did not give a score for L (signifying the score for the 
lower spine).  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992) (observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the Veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service).  
However, in April 1961, the Veteran was given an L score of 
3, diagnosed with temporary back pain and found to be unfit 
for any exercise involving "repeated back bending... [s]it 
ups... no heavy lifting over 25 pounds." In July 1961, the 
Veteran was given the same PULHES score of L 3, and diagnosed 
with permanent "[c]hronic LS strain." Finally, at his 
separation examination in December 1962, the report noted 
that the Veteran was in excellent health except for his back 
and that he had worn a brace or back support. Therefore, it 
is clear that the Veteran has had an incurring incident in 
service.  

The third requirement for any service connection claim is the 
existence of a causal connection (nexus) between the in-
service event and the Veteran's current disability.  Shedden 
v. Principi, 381 F.3d at 1167.  The Veteran has been provided 
with two VA medical examinations regarding his lower back 
disorders in July 2005 and June 2009.  Both VA medical 
examiners concluded that it would be speculation to connect 
the Veteran's disorder to his military service.  In 
particular, the June 2009 VA medical examiner noted a 
thorough review of the Veteran's medical history prior to 
making this determination.  A review of the Veteran's case 
file provides no medical opinion which links the Veteran's 
current lower back disabilities to his service.  The Board 
notes that the Veteran has submitted statements that his 
current lower back disability is due to the activities which 
he was required to perform in service.  See the July 2005 VA 
medical examination, and hearing transcript pges. 3, 4, 12, 
13-14.  The Veteran's friend, R.C., has also made a statement 
to that effect.  Hearing transcript pges. 9, 11.  There is no 
evidence presented that the Veteran or R.C. has the requisite 
training or experience necessary to render them competent to 
make such a determination.  See Layno, at 469; see also 
38 C.F.R. § 3.159(a)(1).  Absent competent evidence of a 
connection between the Veteran's current low back disability 
and his in-service incidents, he cannot be service connected.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  
The Veteran has provided somewhat contradictory statements on 
this account.  The Veteran has indicated that he was first 
treated for his lower back disabilities around 1990 (hearing 
transcript pg. 15).  The Veteran's friend has also provided 
statements that the Veteran did not seek treatment for his 
low back until 20 years after service (hearing transcript pg. 
17).  As such, these statements imply that the Veteran did 
not experience continuous symptoms of his low back disorder 
from the time of his release from service to the present.  
However, there is some indication that the Veteran intended 
to claim that his lower back condition has had continuous 
symptoms since his service; such as, his statement in his VA 
Form 9 that "[a]fter service this continued to cause 
disability and I now cannot ambulate on my own."  R.C. also 
indicated that the Veteran experienced continuous symptoms of 
deterioration of his back from the time of service to the 
present.  See hearing transcript pg. 10.  The earliest 
evidence of post-service treatment for the Veteran's 
degenerative disc disease is from November 1998.  In such 
cases, the Board is within its province to weigh the 
testimony and to make a credibility determination as to 
whether the evidence supports a finding of in-service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Here, the 
Board affords the Veteran's lay statements less probative 
weight in light of the lack of corroborating medical evidence 
upon discharge from service and for so many years thereafter.  
Simply put, his lay contentions are outweighed by the 
available medical evidence.  See Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007); see also Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006) (finding that the Board may weigh the 
absence of contemporaneous medical evidence against the lay 
evidence in determining credibility, but the Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence).  
The lack of complaints of and treatment for a low back 
disability in the Veteran's medical records until over 30 
years after discharge outweighs the Veteran and R.C.'s 
subjective assertions.  With all of the evidence presented by 
the record taken into account, the Board concludes that the 
record does not establish the required continuity of 
symptomatology necessary to establish service connection for 
a low back disability.  

Likewise, there is no objective indication of a diagnosis of 
a low back disability, including arthritis, within one year 
after service, the Veteran is not entitled to application of 
the presumptive provisions either.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

In conclusion, the Board has reviewed all of the evidence 
contained within the record in the light most favorable to 
the Veteran.  As the preponderance of the evidence is against 
his claim, on both a direct basis and on the basis of 
aggravation of a pre-existing condition during service, the 
"benefit of the doubt" rule is not for application, and the 
claim for a lower back disability must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a low back disability is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


